Citation Nr: 1760176	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis, from June 13, 2006 to March 3, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to his electronic claims file.  

During the hearing before the Board, the Veteran raised a claim seeking entitlement  to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  A request for TDIU may be part of the adjudication   of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is now listed as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased initial evaluation for osteoarthritis of the left knee from June 13, 2006 to March 3, 2011, and entitlement to TDIU.  

The Veteran has repeatedly claimed that his service-connected left knee disability led to his disability retirement in June 2006.  A June 2006 letter from the Veteran's former employer confirms that the Veteran's State disability retirement application had been approved and that a follow up orthopedic examination would be scheduled the following year.  Based upon a review of the claims file, it does not appear that the underlying records used in making this determination have been requested or obtained. The Board finds that obtaining the medical and personnel record associated with Veteran's disability retirement would be helpful in this case.  Accordingly, the AOJ, with the assistance of the Veteran, must attempt to         obtain these records.

As the issue of entitlement to TDIU is intertwined with the increased initial evaluation issue, the issue of entitlement to TDIU must be remanded to the RO      for initial adjudication.  Rice, 22 Vet. App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as needed, request all records associated with his State disability retirement in June 2006.  If requested records cannot be obtained, the Veteran should be notified of such.

2.  The RO must take all appropriate actions required      to adjudicate the raised claim of entitlement to TDIU,      to include asking the Veteran to complete a VA Form   
21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  After undertaking any additional development deemed necessary, the AOJ must readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




